     Case: 1:21-cv-01631 Document #: 7 Filed: 12/07/20 Page 1 of 6 PageID #:178




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO


ROBERT L. REESE, Derivatively on Behalf of           Case No. 1:20-cv-00886
Nominal Defendant FIFTH THIRD BANCORP,

                      Plaintiff,

       v.                                            Judge Matthew W. McFarland

GREG D. CARMICHAEL, TAYFUN TUZUN,
FRANK FORREST, NICHOLAS K. AKINS, B.
EVAN BAYH III, JORGE L. BENITEZ,
KATHERINE B. BLACKBURN, EMERSON L.
BRUMBACK, C. BRYAN DANIELS, THOMAS
H. HARVEY, GARY R. HEMINGER, JEWELL
D. HOOVER, EILEEN A. MALLESCH,
MICHAEL B. MCCALLISTER, MARSHA C.
WILLIAMS, JERRY W. BURRIS, DARRYL F.
ALLEN, ULYSSES L. BRIDGEMAN, JR.,
JAMES P. HACKETT, KEVIN T. KABAT, and
HENDRIK G. MEIJER,

                      Defendants,

       and

FIFTH THIRD BANCORP,

                      Nominal Defendant.




      AMENDED MOTION TO SEAL VERIFIED SHAREHOLDER DERIVATIVE
         COMPLAINT AND PERMIT FILING OF REDACTED VERSION

       Pursuant to Local Rule 5.2.1, plaintiff Robert L. Reese hereby moves the Court to issue an

order authorizing the sealing of his Verified Shareholder Derivative Complaint (the “Complaint”)

and permitting filing of the proposed redacted version of the Complaint attached hereto as Exhibit

A.




                                                1
     Case: 1:21-cv-01631 Document #: 7 Filed: 12/07/20 Page 2 of 6 PageID #:179




       As set forth in Plaintiff’s initial motion to seal, filed concurrently with the Complaint on

November 4, 2020 (ECF No. 2), the Complaint contains and refers to confidential Fifth Third

Bancorp (“Fifth Third” or the “Company”) board materials that were produced to Plaintiff by Fifth

Third subject to a confidentiality agreement requiring that any court filings referencing the

confidential material be filed under seal. As the Court is aware, at commencement of the action,

the entire docket (rather than just the Complaint) was erroneously sealed preventing the parties

from viewing the docket via the electronic case filing system. On November 16, 2020, Plaintiff

filed a motion seeking to clarify the motion to seal such that only the Complaint would be sealed

and the docket would be publicly viewable. ECF No. 5. The same day, the Court entered an order

denying the original motion seal without prejudice and directing Plaintiff to file a renewed motion

and redacted version of the Complaint within fourteen days. ECF No. 6. At the time of the Court’s

November 16, 2020 order, however, the docket remained sealed and was not viewable

electronically. Plaintiff’s counsel did not receive, and still has not received, notice of the Court’s

November 16, 2020 order by email or U.S. mail. Believing the Court had not entered an order on

the motion to seal, on December 7, 2020, Plaintiff’s counsel attempted to access the docket using

the electronic case filing system and became aware of the November 16, 2020 order. Plaintiff

immediately prepared this amended motion to seal and the redacted version of the Complaint.

Plaintiff hereby respectfully requests that the Court grant this amended motion to seal, permit the

Complaint to remain under seal, and permit filing of the redacted version of the Complaint attached

hereto outside of the 14 day deadline set in the Court’s Order because Plaintiff only became aware

of the Order on December 7, 2020.

       “[T]rial courts have always been afforded the power to seal their records when their

interests of privacy outweigh the public’s right to know. But…the decision as to when judicial




                                                  2
     Case: 1:21-cv-01631 Document #: 7 Filed: 12/07/20 Page 3 of 6 PageID #:180




records should be sealed is left to the sound discretion of the district court, subject to appellate

review for abuse.” In re Knoxville News-Sentinel Co., Inc., 723 F.2d 470, 474 (6th Cir. 1983)

(citations omitted). In exercising its discretion to seal judicial records, the Court must balance the

public’s common law right of access against the interests favoring nondisclosure. See Nixon v.

Warner Commc’ns, Inc., 435 U.S. 589, 602 (1978).

       Here, prior to filing suit, Plaintiff made a demand to inspect Fifth Third’s books and records

pursuant to Ohio Revised Code Section 1701.37(c). The Company agreed to produce certain

responsive documents subject to a confidentiality agreement negotiated between the parties. Fifth

Third believes the books and records it produced contain non-public and confidential business,

financial, proprietary, or commercially sensitive information of the Company. It is “customary”

that production of corporate books and records in response to a shareholder demand be

“conditioned upon a [reasonable] confidentiality [agreement].” Pershing Square, L.P. v. Ceridian

Corp., 923 A.2d 810, 820 (Del. Ch. 2007) (involving the production of documents in response to

a shareholder demand under the Delaware statute analogous to Ohio Revised Code Section

1701.37(c)). As the Pershing court explained, while shareholders and the public have a legitimate

interest in monitoring the conduct of corporate fiduciaries like the defendants in this action, strong

countervailing factors counsel for sealing of the Complaint pursuant to the parties’ confidentiality

agreement:

       The potential harm to, and chilling effect on, the candid communications between
       high ranking executives and the board is significant. “If any stockholder can make
       public the preliminary discussions, opinions, and assessments of board members
       and other high-ranking employees, it will surely have a chilling effect on board
       deliberations” and on important relations and communications between directors
       and executives. Directors, while they set the strategic vision of the company and
       monitor the managers in carrying out that vision, usually are not involved in the
       daily inner workings of the company. Executives, on the other hand, are exposed
       in this manner. Thus, executives may provide an invaluable source of information
       regarding highly relevant topics such as employee morale, employee efficiency,



                                                  3
     Case: 1:21-cv-01631 Document #: 7 Filed: 12/07/20 Page 4 of 6 PageID #:181




       employee mismanagement, and a plethora of other topics. In order to keep directors
       well-informed in this regard, it is important as a policy matter that we protect the
       confidentiality of communications.

Pershing Square, 923 A.2d at 823 (quoting Disney v. Walt Disney Co., C.A No. 234-N, 2005 WL

1538336, at *4 (Del. Ch. June 20, 2005)).

       The foregoing policy rationale particularly supports granting the motion to seal. In this

shareholder derivative action, Plaintiff asserts claims on behalf of the nominal defendant, Fifth

Third. The Company is also a defendant in a securities class action involving overlapping facts

pending in the U.S. District Court for the Northern District of Illinois, Heavy & General Laborers’

Local 472 & 172 Pension and Annuity Funds v. Fifth Third Bancorp, C.A. No. 1:20-cv-02176 (the

“Securities Class Action”). Were the Court to deny the motion to seal, the Company’s defense in

the Securities Class Action could be prejudiced. Fifth Third voluntarily produced the confidential

information to Plaintiff after negotiation of the confidentiality agreement and should not now be

penalized for fulfilling its obligations under Ohio law in response to a shareholder inspection

demand.

       For the foregoing reasons, Plaintiff respectfully requests that the Court grant his amended

motion to seal the Complaint permit filing of a redacted version of the Complaint.

Dated: December 07, 2020                     By: /s/ Andrew Kimble
                                             Andrew Kimble
                                             Biller & Kimble, LLC
                                             8044 Montgomery Road, Suite 515
                                             Cincinnati, Ohio 45236
                                             Telephone: (513) 715-8711
                                             E-mail: akimble@billerkimble.com

                                             GLANCY PRONGAY & MURRAY LLP
                                             Matthew M. Houston
                                             Benjamin I. Sachs-Michaels
                                             712 Fifth Avenue
                                             New York, New York 10019
                                             Telephone: (212) 935-7400



                                                4
Case: 1:21-cv-01631 Document #: 7 Filed: 12/07/20 Page 5 of 6 PageID #:182




                                 E-mail: bsachsmichaels@glancylaw.com

                                               -and-

                                 Robert V. Prongay
                                 Pavithra Rajesh
                                 1925 Century Park East, Suite 2100
                                 Los Angeles, California 90067
                                 Telephone: (310) 201-9150
                                 E-mail: rprongay@glancylaw.com

                                 LAW OFFICE OF ALFRED G. YATES, JR. PC
                                 Alfred G. Yates, Jr.
                                 300 Mt. Lebanon Blvd, Suite 206-B
                                 Pittsburgh, PA 15219
                                 Tel: (412) 391-5164

                                 Counsel for Plaintiff Robert L. Reese




                                    5
     Case: 1:21-cv-01631 Document #: 7 Filed: 12/07/20 Page 6 of 6 PageID #:183




                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically through the Court’s

CM/ECF system on December 7, 2020. To the extent any party has not yet entered an appearance,

I certify that all Defendants will be served with this Motion in accordance with the Federal Rules

of Civil Procedure. Once service is complete, I will submit a certificate of service.



                                      /s/ Andrew Kimble
                                      Andrew Kimble




                                                 6
